Citation Nr: 9930369	
Decision Date: 10/25/99    Archive Date: 10/29/99

DOCKET NO.  95-23 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	AMVETS


INTRODUCTION

The veteran served on active duty from June 1967 to May 1979.  
Service in Vietnam is indicated by the evidence of record.

This appeal arose from a decision of the Department of 
Veterans Affairs (VA) Regional Office in Houston, Texas (the 
RO) which denied the veteran's claim of entitlement to 
service connection for PTSD.

In June 1997, the Board remanded this case to the RO for 
further evidentiary development.  In June 1999, the RO issued 
a Supplemental Statement of the Case which continued to deny 
the veteran's claim.  In July 1999, the veteran's claims 
folder was returned to the Board by the RO.


REMAND

As indicated in the Board's June 1997 remand, questions have 
arisen in this case with respect to what stressors the 
veteran may have experienced while he was in Vietnam, and 
whether the veteran's claimed stressors can be verified.  The 
Board's June 1997 remand was intended, in part, to answer 
these questions.

In August 1999, after his claims folder was returned to the 
Board, the veteran, through his county veterans service 
officer, submitted additional evidence directly to the Board.  
This evidence, which was not accompanied by a waiver of RO 
consideration, included copies of official records, including 
unit reports, which were already contained in the veteran's 
claims folder.  Also included were copies of undated letters 
addressed to "Mom" and "Dad" which the veteran states he 
wrote to his family while he was in Vietnam.  These letters 
were not previously in the veteran's claims folder and 
therefore have not been reviewed by the RO.

The Board is obligated to determine whether this additional 
evidence, which was unaccompanied by a waiver of RO 
consideration, must be referred to the RO pursuant to 
38 C.F.R. § 20.1304(c) (1998).  That section provides that 
"any pertinent evidence . . . must be referred to the agency 
of original jurisdiction for review and preparation of a 
Supplemental Statement of the Case unless this procedural 
right is waived by the appellant or representative or unless 
the Board determines that the benefit, or benefits, to which 
the evidence relates may be allowed on appeal without such 
referral."

As noted above, the matter of stressors experienced by the 
veteran in Vietnam is clearly relevant to the veteran's claim 
of entitlement to service connection for PTSD.  The letters, 
which were sent directly to the Board by the veteran through 
his representative and which were unaccompanied by a waiver 
of RO consideration, contain information concerning such 
stressors and constitute, in the opinion of the Board, 
"pertinent" evidence which must be referred to the RO.  

Therefore, to ensure full compliance with due process 
requirements, this case is remanded for the following action:

The RO should review the evidence 
recently submitted by the veteran and 
issue a Supplemental Statement of the 
Case as provided by 38 C.F.R. 
§ 20.1304(c).  If the RO's decision 
continues to be unfavorable to the 
veteran's claim, the veteran and his 
representative should be afforded time in 
which to respond.  The veteran's claims 
folder should then be returned to the 
Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  



In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




